PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant, an inmate, seeks to recover $127.05 in personal property that he alleges was misplaced by respondent. Claimant’s personal property, including one pair of Wolverine boots and one pair of Nike tennis shoes, was accounted for and secured at Stevens Correctional Center before his transfer to Slayton Work Camp located at Mount Olive Correctional Complex. On September 26,2008, claimant arrived at Mount Olive Correctional Complex where his property was inventoried and held for seventy-two hours. On October 1, 2008, when claimant went to retrieve his property, his boots and shoes were missing. In its Answer, respondent admits the validity of the claim and the amount.
This Court has taken the position in prior claims that if a bailment situation has been created, respondent is responsible for property of an inmate which is taken from that inmate, remains in its custody, and is not produced for return to the inmate.
Accordingly, the Court makes an award to the claimant herein in the amount of $127.05.
Award of $127.05.